U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Amendment No. 1) (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal quarter ended March 31, 2010 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 000-28411 MANHATTAN SCIENTIFICS, INC. [Missing Graphic Reference] (Exact name of small business issuer as specified in its charter) Delaware 000-28411 85-0460639 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) 405 Lexington Avenue, 32nd Floor, New York, New York, 10174 (Address of principal executive offices) (Zip code) Issuer’s telephone number: (212) 551-0577 Securities registered under Section 12(g) of the Exchange Act: Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [ ] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] There were 400,152,926 shares outstanding of registrant’s common stock, par value $.001 per share, as of March 31, 2010. EXPLANATORY NOTE This Amendment No. 1 ("Amendment") on Form 10-Q/A amends the Quarterly Report of Manhattan Scientifics, Inc. (the "Company") on Form 10-Q for the fiscal quarter ended March 31, 2010, as filed with the Securities and Exchange Commission on May 17, 2010 (the "Original Filing"). This Amendment is being filed primarily to include revised information regarding our licensing agreement and correct Exhibit 32. This Amendment is an amendment and restatement of the Original Report in its entirety in order to provide a complete presentation. Except as stated herein, this Amendment does not reflect events occurring after the date of the filing of the Original Report. TABLE OF CONTENTS Page PART I Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 1 Unaudited Consolidated Statements of Operations and Other Comprehensive Income for the three months ended March 31, 2010 and 2009 2 Unaudited Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009. 3 Condensed Notes to Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 13 Item 3 Quantitative and Qualitative Disclosures About Market Risk 18 Item 4 Controls and Procedures 18 PART II Item 1. Legal Proceedings 20 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3 Defaults Upon Senior Securities 20 Item 4. (Removed and Reserved) 20 Item 5. Other Information 20 Item 6. Exhibits 20 SIGNATURES 21 PART I ITEM 1. FINANCIAL STATEMENTS MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2010 Unaudited December 31, Current assets: Cash and cash equivalents $ $ Investments-available for sale Prepaid expenses and other assets Total current assets Investments Intellectual property, net Other asset TOTAL ASSETS $ $ LIABILITIES Current liabilities Accounts payable and accrued expenses $ $ Accrued interest and expenses — related parties Deferred revenue — Note payable to related party Note payable to former officers Note payable — other Total current liabilities Commitments and Contingencies: — — STOCKHOLDERS’ DEFICIT Capital stock $.001 par value Preferred, authorized 1,000,000 shares Series A convertible, redeemable, 10 percent cumulative, authorized 182,525, shares; issued and outstanding — none — — Series B convertible, authorized 250,000 shares; 49,999 shares issued and outstanding — — Series C convertible, redeemable, authorized 14,000 shares; issued and outstanding — none — — Common, authorized 500,000,000 shares, 400,152,926 and 397,452,926 shares issued, and outstanding, respectively Additional paid-in-capital Other accumulated comprehensive income Accumulative deficit ) (53,089,000 ) Total Stockholder’s deficit ) (848,000 ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ See notes to unaudited consolidated financial statements. 1 MANHATTAN SCIENTIFICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (UNAUDITED) THREE MONTHS ENDED March 31, 2010 March 31, 2009 Revenue $ $
